Name: 89/540/EEC: Commission Decision of 22 September 1989 on the organization of a temporary experiment on the marketing of seeds and propagating material
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  technology and technical regulations
 Date Published: 1989-10-04

 Avis juridique important|31989D054089/540/EEC: Commission Decision of 22 September 1989 on the organization of a temporary experiment on the marketing of seeds and propagating material Official Journal L 286 , 04/10/1989 P. 0024 - 0026 Finnish special edition: Chapter 3 Volume 30 P. 0148 Swedish special edition: Chapter 3 Volume 30 P. 0148 *****COMMISSION DECISION of 22 September 1989 on the organization of a temporary experiment on the marketing of seeds and propagating material (89/540/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 88/380/EEC (2), and in particular Article 13a thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 89/100/EEC (4), and in particular Article 13a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Directive 89/2/EEC (6), and in particular Article 13a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (7), as last amended by Directive 88/380/EEC, and in particular Article 12a thereof, Whereas, under the provisions of the aforementioned Directives, seed can be officially certified only where the satisfaction of the conditions to be satisfied by the seed-producing crop has been established in official field inspections; Whereas it has been claimed that field inspections that are not official within the meaning of the said Directives could ensure substantial simplification of the procedures for official seed certification, without a significant decrease in the quality of the seed; Whereas this claim cannot yet be confirmed, at Community level, on the basis of the information available; Whereas it is therefore useful to organize a temporary experiment under specified conditions, with the aim of assessing whether the above claim can be sustained at Community level and in particular whether there will not be a significant decrease in the quality of the seed compared with that achieved under the system of official field inspections; Whereas the conditions of that experiment should be specified in such a manner as to enable the maximum amount of information to be collected at Community level, with a view to drawing proper conclusions for possible future adaptations of the Community provisions; Whereas, for the purpose of the experiment, Member States should be released from certain obligations laid down in the Directives concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. A temporary experiment is hereby organized, under the conditions specified in Article 2, at Community level, with the aim of assessing whether unofficial field inspections could ensure simplification of the procedures for official seed certification required under Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC, without a significant decrease in the quality of the seed. 2. Individual Member States may inform the Commission by 30 June 1991, that they have decided not to participate in the experiment. All Member States which have not informed the Commission accordingly, shall be considered to be participating in the experiment, either at national or at regional level, and at least for one of the species listed in the Directives referred to in paragraph 1. 3. Member States which shall be considered to be participating in the experiment are hereby released from the obligation laid down in Annex I part A (3) to Directive 66/400/EEC, Annex I (6) to Directive 66/401/EEC, Annex I (5) to Directive 66/402/EEC and Annex I (5) to Directive 69/208/EEC, that the field inspections to be carried out must be official, subject to the following conditions: (a) the release is restricted to the species in respect of which they participate in the experiment; (b) the release is restricted to seed of the category 'certified seed' of all kinds; (c) the release is subject to the satisfaction of the conditions specified in Article 2. Article 2 The conditions referred to in Article 1 (1) shall be as follows: (a) The required field inspections shall be carried out by inspectors who have been authorized for that purpose by the responsible seed certification authority of the Member State concerned. (i) The inspectors may be authorized only if: - there is evidence that they have the necessary technical qualifications obtained in training courses organized under conditions applicable to official inspectors of the certification authority, or confirmed in official examinations, - they are required to carry out the inspections in accordance with the rules applicable to official inspections, - in respect of their responsibilities vis-Ã -vis the certification authority, they are assimilated to official inspectors. (ii) The inspectors may be: - independent natural persons, or - persons employed by natural or legal persons whose business is the provision of independent technical services to seed producers including growers, seed processors or seed merchants, or - persons employed by natural or legal persons whose activities involve seed production including growing, seed processing or seed trade. In the last case, an inspector may carry out field inspections only on crops grown on behalf of his employer, unless it has been otherwise agreed between his employer, the applicant for certification and the responsible seed certification authority. (b) In respect of the preceding generations, at least the two generations up to and including that or those of 'basic seed' category shall have been subjected to official examination, including official field inspections, as for basic seed. (c) A specified proportion of the areas entered for the official certification as 'certified seed' of a given species under the present experiment shall be check inspected by official inspectors. This proportion shall in principle be as evenly spread as possible over natural and legal persons entering seed for certification, but may also be orientated to eliminate specific doubts. This proportion is 10 % at least in the case of apomictic or self-pollinating species, and 20 % at least in the case of other species. Member States shall select this proportion in the first instance from the areas entered for certification, but may apply at a later stage a selection from the total amount of areas entered at regional or national level. The certification authority shall thoroughly compare the records of the official inspection and the authorized inspectors. In the case of major differences, which cannot be resolved otherwise, an additional inspection carried out in common may be decided, with a view to a final record for the decision on certification. (d) The certification number required for the official labels prescribed under the Directives referred to in Article 1 (1), or other appropriate alternatives, shall enable officials of the Member States and the Commission to identify seed lots which have been officially certified following field inspections which were carried out solely by authorized inspectors. (e) From the seed lots officially certified under the present experiment, samples shall be drawn for official post-control to be carried out in compliance with rules set up under the current OCDE schemes for the varietal certification of seed moving in international trade. The samples shall be drawn: - from each lot, in the case of seed lots passed for the production of seed of the subsequent generation, - at least from a proportion of the lots as specified under the aforementioned OCDE schemes for the respective species, in any other case. In the first case, negative results of the post-control shall normally disqualify from official certification of seed produced from that seed lot. (f) Where a Member State participates in the experiment for a given species, at least 50 %, but not more than 80 %, of the samples of that species supplied by that Member State for Community comparative trials of the given species shall derive from seed lots officially certified following field inspections carried out solely by authorized inspectors. The details shall be determined in the respective technical protocols for the comparative trials. (g) Member States shall make efforts to provide for official seed testing for varietal identity and purity through morphological, physiological or biochemical identification in appropriate cases, as well as for seed-borne diseases, either as part of the certification procedure or in the framework of the official post-control referred to in (e), or in both cases. In the light of the reports of the results of this, Member States and the Commission may agree, within the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, and not later than 31 December 1992, whether (if conclusive) and to what extent certain requirements referred to in (c) or (e) could be replaced by such testing for the purpose of the experiment. Article 3 The experiment and the release described in Article 1 shall expire on 30 June 1996. Member States may decide earlier to cease participating in the experiment, if they consider that the implementation of the experiment might have affected seed quality under their conditions. They shall immediately inform the other Member States and the Commission thereof. Article 4 1. Member States shall inform the Commission, by 30 June 1991: - of the species for which they have decided to participate in the experiment, - in the case of a participation at regional level, the scope thereof. 2. The participation can be extended to other species or to other regions until 30 June 1992. 3. Member States shall report to the Commission, before the end of each year, beginning in 1989: - the results of the check inspections by official inspection, or of official seed testing carried out in accordance with Article 2 (c), - the results of the post-controls carried out in accordance with Article 2 (e). Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No L 38, 10. 2. 1989, p. 36. (5) OJ No 125, 11. 7. 1966, p. 2309/66. (6) OJ No L 5, 7. 1. 1989, p. 1. (7) OJ No L 169, 10. 7. 1969, p. 3.